Citation Nr: 0315280	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  98-17 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


INTRODUCTION

The appellant had active duty from March 1994 to June 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in August 1998.  
That decision denied service connection for a nervous 
disorder, and for sympathetic dystrophy as secondary to a 
right shoulder disorder.  

The Board in its April 2000 decision reopened and denied the 
appellant's claims for a right shoulder disability and 
peripheral sympathetic dystrophy of the right hand and 
shoulder.  The issue of service connection for a nervous 
condition was remanded back to the RO for further 
development.  The appellant in an August 2000 statement in 
support of claim sought to reopen his denied claims for a 
right shoulder disability and peripheral sympathetic 
dystrophy.  Those claims are not in appellate status and are 
referred back to the RO for further consideration.  The 
appellant also submitted a new claim for entitlement to 
service connection for Meniere's disease which is referred 
back to the RO for adjudication.  


FINDINGS OF FACT

1.  The appellant does not meet the criteria for a diagnosis 
of PTSD.

2.  There is no credible supporting evidence for the 
veteran's claimed stressors

3. The appellant failed without explanation to appear at a 
scheduled VA examination that was necessary to decide the 
claims for service connection PTSD.


CONCLUSION OF LAW

PTSD was not contracted as a result of disease or injury 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the requirements for the benefits sought on appeal, the 
evidence necessary to substantiate his claims, and the basis 
of the RO's decisions with respect to his claims.  

In its April 2000 remand order, the Board instructed the RO 
to seek service personnel records, schedule the veteran for 
an examination to determine whether he met the criteria for a 
diagnosis of PTSD, and for an opinion as to the stressors 
supporting that diagnosis.  He was asked to provide a list of 
all medical caregivers since his discharge from service. 

In a December 2002 letter, the RO informed the appellant of 
the evidence needed to substantiate his claims, the evidence 
he was responsible for obtaining, and the evidence VA would 
obtain.  VA has thereby met its obligations to notify the 
veteran of the evidence needed to substantiate his claims and 
of who was responsible for obtaining what evidence.  Charles 
v. Prinicpi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The veteran was scheduled to appear 
at a December 2002 VA examination.  He failed, without good 
cause, to report for the examination.  

A compensation and pension examination inquiry dated in 
January 2003 included a handwritten notation that the 
appellant's phone number was not in service, that he was not 
listed in a telephone directory, and that he could not be 
found in a reverse directory.  

In a letter dated March 2003, the veteran was notified of the 
consequences of failing to report for the examination and of 
the pertinent regulation, 38 C.F.R. § 3.655.  The letter was 
sent to his most recent address of record, but was returned 
as undeliverable.

The Board notes that neither the appellant nor his 
representative have notified VA of or provided VA with a 
correct and updated mailing address.  The appellant has not 
responded to any of the notice letters or other requests for 
information.  

The Board notes that the duty to assist is not a one-way 
street, and the appellant must cooperate in developing his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the 
normal course of events, it is the burden of the veteran to 
keep VA apprised of his whereabouts. If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

The record reflects that notice of the examination was sent 
to the veteran's most recent address of record at the time, 
and that he received other mail sent to this address.  The 
veteran has not offered any explanation for his failure to 
appear for the scheduled VA examination, nor has he expressed 
a willingness to report for the examination if it were to be 
rescheduled.  

Since the veteran has not kept the VA apprised of his 
whereabouts, further efforts to assist him would be futile.  
Accordingly, the Board will address the merits of the 
veteran's claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Factual Background

The appellant's service medical records at enlistment are 
negative for any complaint, treatment, or diagnosis of any 
nervous disorder.  In March 1994, prior to his administrative 
separation from service, he underwent a mental status 
evaluation.  The appellant's mental health was found to be 
within normal limits.  The Axis I diagnosis was occupational 
problems.  The appellant waived a separation medical 
examination in May 1994.  

In May 1994 memorandum, the appellant's commanding officer 
noted that the appellant lacked the ability to adapt to the 
military lifestyle.  He was absent without leave for a six-
day period, and had experienced many personal and family 
problems at home.  He was unable concentrate on his 
responsibilities as a soldier.  

The record contains a June 1994 memorandum from the 
appellant's Brigade Chaplin.  He recommended the appellant 
for "chapter action" because he was not adapting to the 
military.  He was noted to be unwilling to continue his 
military service because he believed he was lied to by his 
recruiter.  The chaplin noted his belief that any continued 
military service would be at the wasted expense of service 
department time and resources.  

In October 1997, the appellant applied for a correction of 
his military record.  He requested that his discharge for 
entry level performance and conduct with a character of 
service of "Uncharacterized" be changed to either honorable 
or that he be granted a discharge for physical disability.  
The appellant stated that he was lied to by an Army recruiter 
who told him he could enlist as a combat medic and that he 
could be assigned to the field of firefighter.  He later 
discovered that the Army had not had active duty for 
firefighters for over ten years. 

In November 1997, the appellant was treated at the Charles 
River Hospital for counseling to address issues regarding his 
military experience and discharge, as well as the death of 
his child in 1994.  The appellant noted poor or disturbed 
sleep, weight gain, depression, crying episodes, and loss of 
energy.  In the initial session, he became weepy and 
emotional recounting his Army experience.  He expressed anger 
at the Army for not letting him be with his wife during the 
delivery of their stillborn child.  

The appellant lived with his wife and their five daughters.  
They were supported by the appellant's workers compensation 
and other jobs.  The appellant noted suicidal thoughts but no 
ideation.  He reported no psychiatric history.   He reported 
a history of physical abuse by his father, but noted that he 
was currently married with a large extended family.  The 
examiner noted normal speech and affect with alert cognition 
and good insight and judgment.  The Axis I diagnosis was 
PTSD.  

In December 1997, the appellant was very weepy in his 
discussion about his stillborn child.  He expressed guilt and 
an inability to be emotionally available for to his children.  
He stated that the trauma affected his prior career hopes.  
The appellant mentioned that he sought VA compensation at 
this time.  

In January 1998, the appellant expressed anger toward the 
Army and noted continued difficulties in communicating with 
his wife.  

The appellant provided a chronology of events in which he 
described his Army experience from February 1994 to his 
discharge in June 1994.  He stated that he was lied to by an 
Army recruiter who told him he could enlist as a combat medic 
and that he could be assigned to the field of firefighter.  
He reported sustaining a right arm/shoulder injury that went 
untreated for a day.  He stated he was punished by his 
barrack mates for seeking medical assistance.  During 
advanced training, he claimed that reinjured his shoulder and 
that his drill instructors were unconcerned about treating 
him.  He noted feeling emotionally weak and exhausted before 
leaving the base camp for home.  In May 1994, he reported 
receiving treatment at Community Mental Health for stress 
management.  He returned to camp and was notified of the 
death of his child.  He was refused leave, but was 
subsequently discharged from the Army.  

In May 1999, the US Department of the Army, Board for 
Correction of Military Records, denied the appellant's 
October 1997 request for reconsideration to recharacterize 
his discharge.  It was concluded that the discharge 
proceedings were conducted in accordance with the law and 
that the character of the discharge was appropriate.  The 
Board found that there was no evidence of record to 
substantiate the appellant's claim that he was mislead by 
recruiting officials.  There was no medical evidence that the 
appellant was medically unfit for separation.  The Board 
concluded that the appellant did not provide any probative 
evidence or argument that the record was in error, or unjust.  

From January to May 2000, the appellant was treated by Jane 
Higgins, Ph.D., at the University of Massachusetts, Wing 
Medical Center.  In May 2000, he reported a motor vehicle 
accident settlement, in which he had felt taken advantage of 
just as he had been in service.  He reported not attending 
sessions but wanted to resume therapy on a regular basis.  He 
wanted to discuss with the examiner his PSTD from poor 
medical treatment and trauma in the Army .  The examiner 
observed that is was "not clear that he has PTSD."  In 
January 2000, the appellant appeared less depressed but 
continued to cry when discussing the death of his daughter.  

Analysis

Service connection for PTSD requires a current diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2002), a link 
established by medical evidence between the symptoms and an 
in-service stressor, and credible supporting evidence, in the 
case of a noncombat stressor, that the claimed stressor 
occurred. 38 C.F.R. § 3.304(f).

The provisions of 38 C.F.R. § 4.125 require that diagnoses be 
made in accordance with DSM-IV.

The appellant received a diagnosis of PTSD from Amy Thomas, a 
licensed social worker, at the Charles River Hospital in 
November 1997.  However, Jane Higgins, Ph.D. cast doubt on 
this diagnosis in May 2000.  Her conclusion was reached after 
several months of treatment and evaluation.  The social 
worker's diagnosis was reported after an initial evaluation.  
Therefore, the Board finds that the May 2000 conclusion was 
more informed, and hence more probative.

Even if it could be concluded that the appellant met the 
criteria for a diagnosis of PTSD under 38 C.F.R. § 4.125(a), 
the social worker did not specify the stressors supporting 
the diagnosis.  Although it might be inferred that she was 
attributing PTSD to "trauma" in service, and the death of 
the veteran's child; she also reported non-service related 
stressors, such as physical abuse by the appellant's father.

Finally, since the veteran is not a combat veteran, and is 
not claiming a combat related stressor, there must be 
credible supporting evidence for his claimed stressors.  
There is no such evidence in this case.  The service medical 
and personnel records do not show the veteran's reported 
injuries in service, nor do they support the proposition that 
he was lied to or denied leave after the death of a daughter.  

The appellant was evaluated on several occasions during 
service when he could have reported these events, but there 
is no record that he did so.  The closest the record comes to 
providing credible supporting evidence is in the notation 
that he had family problems at the time of his absence 
without leave.  However, this vague statement does not 
provide credible support for any of the specific stressors 
reported by the veteran.  The service department's Board for 
Correction of Military records subsequently concluded that 
there was no evidence in support of the veteran's assertions 
of being lied to and mistreated in service.

While all three of the requirements of § 3.304(f) must be met 
before service connection can be granted; in the veteran's 
case, none of the requirements have been met.  Therefore his 
claim fails.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

